UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): July 5, 2007 (July 2, 2007) SUNRISE ENERGY RESOURCES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware 84-0938688 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 551 Fifth Avenue, Suite 2020 New York, New York 10017 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (212) 973-0063 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 2, 2007, Mr. Abraham Bennun resigned as a director of the Company. Mr. Bennun’s resignation was not based on any disagreement with the Company, known to any executive officer of the Company, on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: July 5, 2007 Sunrise Energy Resources, Inc. By: /s/Konstantin Tsityulnikov Konstantin Tsiryulnikov, Chief Executive Officer
